Citation Nr: 0423682	
Decision Date: 08/26/04    Archive Date: 09/01/04

DOCKET NO.  99-03 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) and emphysema, claimed as a residual 
of exposure to asbestos during service.

2.  Entitlement to service connection for COPD and emphysema, 
claimed as a result of the use of tobacco products during 
service.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from January 1956 to 
September 1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

This case was before the Board previously in May 2003 when it 
was remanded for additional development.

Although additional evidence, consisting of VA treatment 
records dated from December 1999 to April 2004, was received 
by the RO on May 7, 2004, subsequent to the issuance of the 
most recent supplemental statement of the case, the evidence 
is not relevant to the appellant's claim of entitlement to 
service connection for COPD and emphysema, claimed as a 
result of the use of tobacco products during service.  See 
38 C.F.R. § 19.37(a) (2003).

The issue of entitlement to service connection for COPD and 
emphysema, claimed as a residual of exposure to asbestos 
during service, will be addressed in the Remand portion of 
this decision.


FINDING OF FACT

The appellant's claim of entitlement to service connection 
for COPD and emphysema, claimed as a result of the use of 
tobacco products during service, was received after June 9, 
1998.


CONCLUSION OF LAW

The claim of entitlement to service connection for COPD and 
emphysema, claimed as a result of the use of tobacco products 
during service, lacks legal merit or entitlement under the 
law.  38 U.S.C.A. § 1103 (West 2002); 38 C.F.R. § 3.300 
(2003); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant's claim of entitlement to service connection 
for COPD and emphysema, claimed as a result of the use of 
tobacco products during service, was received on September 
28, 1998.  

The appellant's claim may not be granted on the basis that 
his lung disorder is service connected due to tobacco 
use/nicotine dependence acquired in service.  On July 22, 
1998, the Internal Revenue Service Restructuring and Reform 
Act was enacted.  That law added 38 U.S.C. § 1103(a), which 
prohibits service connection for disability or death on the 
basis that it resulted from disease or injury attributable to 
the use of tobacco products during a veteran's active service 
for claims filed after June 9, 1998.  See also 38 C.F.R. 
§ 3.300(a) (2003).  Because the appellant's claim was filed 
in September 1998, he cannot establish entitlement to service 
connection for COPD and emphysema as a result of the use of 
tobacco products during service.

In this case, the facts are not in dispute, and application 
of the law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  ("[W]here the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
[Board] terminated because of the absence of legal merit or 
the lack of entitlement under the law.").  Accordingly, the 
claim of entitlement to service connection for COPD and 
emphysema, claimed as a result of the use of tobacco products 
during service, must be denied as a matter of law.

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was signed into law in 
November 2000.  The VCAA, among other things, eliminated the 
well-grounded-claim requirement and amended VA's duty to 
notify claimants and their representatives of any information 
or evidence necessary to substantiate their claims.  See 
generally VCAA §§ 3, 4, 7; see also 38 C.F.R. § 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (VA regulations implementing 
the VCAA).  But see Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(invalidating 38 C.F.R. § 3.159(b)(1)).  However, during the 
drafting of the VCAA, Congress observed that it is important 
to balance the duty to assist against the futility of 
requiring VA to develop claims where there is no reasonable 
possibility that the assistance would substantiate the claim.  
For example, wartime service is a statutory requirement for 
VA nonservice-connected pension benefits.  Therefore, if a 
veteran with only peacetime service sought pension, no level 
of assistance would help the veteran prove the claim; and if 
VA were to spend time developing such a claim, some other 
veteran's claim where assistance would be helpful would be 
delayed.  146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller).

Thus, because the law as mandated by statute, and not the 
evidence, is dispositive of this appeal, the VCAA is not 
applicable.  Mason v. Principi, 16 Vet. App. 129, 132 (2002) 
(service during the Iranian hostage crisis is not a "period 
of war" for purposes of entitlement to non-service-connected 
pension benefits); see Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001)(case involved application of 38 U.S.C.A. § 
101(3) to determine whether the appellant was entitled to 
recognition as the surviving spouse of a veteran); see also 
Sabonis, 6 Vet. App. at 429-30 (Where application of the law 
to the facts is dispositive, the appeal must be terminated 
because there is no entitlement under the law to the benefit 
sought.); cf. Valiao v. Principi, 17 Vet. App. 229 (2003) 
(failure of the Board to carry out development could not 
possibly change the outcome of the decision was 
nonprejudicial error); Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  The Board notes that the RO's efforts in this 
case have complied with the instructions contained in the May 
2003 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).


ORDER

Entitlement to service connection for COPD and emphysema, 
claimed as a result of the use of tobacco products during 
service, is denied.


REMAND

The issue of entitlement to service connection for COPD and 
emphysema, claimed as a residual of exposure to asbestos 
during service, is not yet ready for appellate review.  After 
the most recent Supplemental Statement of the Case (SSOC) was 
filed in April 2004, the RO received medical records from the 
VA Medical Center (VAMC) in Tuscaloosa, Alabama.  If an SSOC 
was prepared before the receipt of additional evidence, a 
supplemental statement of the case will be furnished to the 
appellant, and his representative, if any, as provided in 38 
C.F.R. § 19.31 unless the additional evidence is duplicative 
or not relevant to the issue on appeal.  38 C.F.R. § 19.37(a) 
(2003).  In this case, the evidence is not duplicative of 
evidence already associated with the claims file, and it may 
be relevant to the issue of entitlement to service connection 
for COPD and emphysema, claimed as a residual of exposure to 
asbestos during service, as it shows treatment for the 
appellant's COPD and emphysema.  Therefore, in accordance 
with 38 C.F.R. § 19.37(a), the case must be returned to the 
RO for consideration of the additional evidence and the 
issuance of an SSOC.

Further, the new evidence indicates that the appellant has 
continued to receive treatment for COPD and emphysema at the 
Birmingham, Alabama, VAMC.  Records from this facility have 
not been obtained since March 2000.  VA records are 
considered part of the record on appeal because they are 
within VA's constructive possession, and these records must 
be considered in deciding the appellant's claim.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992); see also 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  Records of 
VA treatment of the appellant should be obtained.


Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the appellant if further action is required on his 
part.

1.  The RO should obtain VA records of 
treatment of the appellant for COPD and 
emphysema at the Birmingham, Alabama, 
VAMC from September 2000 to the present.  
All records maintained are to be 
requested, to include those maintained in 
paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  The RO should 
associate all records and responses with 
the claims file.

2.  The VA examiner of record at the 
veteran's December 2, 2003, examination 
should be requested to review the record 
and his report and discuss whether, in 
his opinion, the veteran's COPD and/or 
emphysema are related to asbestos 
exposure.  If deemed desirable, he may 
wish to conduct another physical 
evaluation of the veteran.  The Board 
requests a determination as to whether 
causal relationship between the veteran's 
COPD/emphysema and exposure to asbestos 
is likely, unlikely, or as least as 
likely as not.  The term "as likely as 
not" does not mean within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

3.  If the examiner finds that the 
veteran has a current respiratory 
disability that is causally related to 
asbestos exposure, then the RO should 
request that the veteran provide specific 
information as to the circumstances 
during service in which he was subjected 
to asbestos, including the place, the 
years/months, the duration, and any other 
information which he believes would 
verify such exposure during service.

The RO should again review the record.  
If the benefit sought on appeal remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations and should 
include a discussion of the application 
of those laws and regulations to the 
evidence, including records of VA 
treatment received at the RO on May 7, 
2004.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



